    Case 1:20-cv-04922-LTS-JLC Document 44 Filed 07/16/20 Page 1 of 4

                                                                                                 7/16/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
BILLYBEY MARINA SERVICES, LLC,                                :

                          Plaintiff,                         :     Case No. 1:20-cv-04922-LTS -JLC

                 v.                                          :     IN ADMIRALTY

Bouchard Transportation Co., Inc.,                  :              ORDER FOR
Motor Tug Ellen S. Bouchard, Inc.,                                 APPPOINTMENT
Tug Jane A. Bouchard Corp.,                         :              OF NATIONAL
Tug Evening Star Corp.,                                            MARITIME SERVICES,
B. No 252 Corp.,                                    :              INC. AS SUBSTITUTE
B. No. 230 Corporation,                                            CUSTODIAN AND FOR
B. No. 284 Corp.,                                   :              SERVICE OF PROCESS,
B. No. 210 Corporation,                                            AND FOR PRO RATA
B. No. 262 Corp.,                                   :              SHARING OF CUSTODIA
B. No. 250 Corp.,                                                  LEGIS EXPENSES
B. No. 260 Corporation and                          :
B. No 282 Corp., in personam, and,
M/V ELLEN S. BOUCHARD, IMO No. 8117952, :
Official No. 644590, her engines, equipment, tackle,
etc., M/V JANE A. BOUCHARD, IMO No. 9269702
Official No. 1139762, her engines, equipment,
tackle, etc., M/V EVENING STAR, IMO No.             :
9629768, Official No. 1234828, her engines,
equipment, tackle, etc.,
BARGE B. No. 252, BARGE B. No. 230,                 :
BARGE B. No. 284, BARGE B. No. 210,
BARGE B. No. 262, BARGE B. No. 250,                 :
BARGE B. No. 260 and BARGE B. No. 282, in rem,

                           Defendants.                         :
---------------------------------------------------------------X

        Plaintiff, Billybey Marina Services, LLC(“Billybey” or “Plaintiff”), having

moved for the appointment of National Maritime Services, Inc., ("NMS") as the

Substitute Custodian and for the appointment of NMS, its President, Alan Swimmer, and

Christopher Raleigh and Geoffrey D. Ferrer to serve process in lieu of the U.S. Marshal,

and for the pro rata sharing of custodia legis expenses, it is hereby:
   Case 1:20-cv-04922-LTS-JLC Document 44 Filed 07/16/20 Page 2 of 4




       ORDERED, that the Motion for Appointment of Substitute Custodian is

GRANTED; and,

       IT IS FURTHER ORDERED, that NMS, Alan Swimmer, Christopher Raleigh

and Geoffrey D. Ferrer are hereby appointed as substitute process servers to serve the

Warrant of Arrest, Verified Complaint and this Order on the Vessels; and,

       IT IS FURTHER ORDERED, that the United States Marshal for the Southern

District of New York is hereby authorized and directed to surrender possession of the

following vessels (collectively, “Vessels”) to the custody of the Substitute Custodian,

NMS:

       M/V ELLEN S. BOUCHARD
       M/V JANE A. BOUCHARD
       M/V EVENING STAR,
       BARGE B. No. 252
       BARGE B. No. 230
       BARGE B. No. 284
       BARGE B. No. 210
       BARGE B. No. 262
       BARGE B. No. 250
       BARGE B. No. 260
       BARGE B. No. 282; and,

       IT IS FURTHER ORDERED, that the Marshal shall be discharged from his

duties and responsibilities for the safekeeping of the Vessels and be held harmless from

any and all claims arising out of the substitute possession and safekeeping; and,

       IT IS FURTHER ORDERED, that NMS is hereby appointed the Substitute

Custodian of the Vessels to retain the same in custody for possession and safekeeping

during the pendency of their arrest in this jurisdiction, for the compensation set forth in

the fee schedule included in the Commercial Vessel Custody Agreement dated July 8,

2020 which was filed with the Court; and,
   Case 1:20-cv-04922-LTS-JLC Document 44 Filed 07/16/20 Page 3 of 4




       IT IS FURTHER ORDERED that NMS shall, at the direction of the Vessel’s

owner or Billybey, and by appointment only, permit prospective purchasers to board and

inspect the Vessels; and,

       IT IS FURTHER ORDERED that all of the Marshal’s costs be paid prior to the

release of the Vessels; and,

       IT IS FURTHER ORDERED that all reasonable expenditures which may be

incurred by the United States of America, NMS, Plaintiff or by any party advancing

funds or incurring liability to NMS in towing, safekeeping and maintaining the Vessels

while each is in custodia legis shall be administrative expenses in this action and a first

charge on the Vessels herein, to be paid prior to the release of the Vessels or the

distribution of proceeds; and,

       IT IS FURTHER ORDERED, that any expenses incurred by the United States of

America, NMS, Plaintiff or by any party advancing funds or incurring liability to NMS in

towing, safekeeping and maintaining the Vessels while each is in custodia legis shall be

shared pro rata by intervenors in this proceeding which assert in rem claims against the

Vessels; and,

       IT IS FURTHER ORDERED that NMS, at its discretion, shall be permitted to

move the Vessels from their current location, if deemed necessary, to safe locations

within the District, and shall provide notice to the Court, U.S. Marshal, and all parties in

this action upon moving the Vessels. NMS shall also be allowed to discharge cargo, at its

discretion, if necessary to perform its duties as the substitute custodian; and,

       IT IS FURTHER ORDERED, NMS is authorized to take all reasonable measures

to protect and maintain the value of the Vessels and other related property in its custody
    Case 1:20-cv-04922-LTS-JLC Document 44 Filed 07/16/20 Page 4 of 4




and to prevent liabilities to third parties, including personal injury, property or pollution

damage, without specific authorization; and,

         IT IS FURTHER ORDERED that the Vessels may be released by the Substitute

Custodian, without further court order, upon delivery of a written consent by all of the

parties to the action to the Marshal’s Service and Substitute Custodian; and

         IT IS FURTHER ORDERED that the Substitute Custodian will be paid in full for

its services prior to the subject vessel’s release or the date that the Substitute Custodian is

relieved from its duties, whichever occurs first, ;and,

         IT IS FURTHER ORDERED that if the Substitute Custodian is not paid for its

charges, upon written demand to the Plaintiff, the Substitute Custodian shall be entitled to

withdraw on 3 days’ written notice to the Plaintiff, the Marshal’s Service and the Court;

and,

         IT IS FURTHER ORDERED that NMS shall comply with all orders of the

Captain of the Port and the United States Coast Guard, including but not limited to, an

order to move the Vessels, and any applicable federal, state, and local laws, regulations,

and requirements pertaining to vessel and port safety. NMS shall advise the Court, the

parties to the action, and the United States Marshal, of any movement of the Vessels

pursuant to an order of the Captain of the Port, United States Coast Guard, or otherwise

within twenty-four hours of such Vessels’ movement.

SO ORDERED

     16 day of July, 2020
this __

                                               ____________________________________
                                                     Laura Taylor Swain, U.S.D.J.

LEGAL\47361633\1 18138.0001.000/481314.000
